Title: From Thomas Jefferson to William Carmichael, 29 November 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia Nov. 29. 1791.

I wrote you on the 6th. instant by the way of Cadiz, sending the newspapers as usual. With the present we forward them to the present day, as also a pamphlet by Mr. Coxe in answer to Ld. Sheffeild, and a printed copy of the Census, now in the press, should it be ready in time. I wish it were possible to get for us the two Census’s taken in Spain by the Count d’Aranda and Count de Florida Blanca. A very formidable insurrection of the negroes in French St. Domingo has taken place. From 30. to 50,000 are said to be in arms. They have sent here for aids of military stores and provisions, which we furnish just so far as the French minister here approves: Mr. Hammond is arrived here as Minister Plenipotentiary from Great Britain, and we are about sending one to that court from hence.—The legislature have before them a bill for allowing one representative for every 30,000 persons, which has past the Representatives, and is now with the Senate. Some late enquiries into the condition of our domestic manufactures, give a very flattering result. Their extent is great and growing through all the states. Some manufactories on a large scale are under contemplation.—In my last I wrote you how sorely the affair of the Dover cutter was pressing. Lest that should miscarry I repeat it here, and that I have no letters from you yet. I am with great esteem, Sir, your most obedient & most humble servant,

Th: Jefferson

